Case: 16-10291      Document: 00513785752         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-10291                                 FILED
                                  Summary Calendar                        December 6, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALICIA LOUISE SILLER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 6:03-CR-25-5


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Alicia Louise Siller, federal prisoner # 30235-177,
proceeding pro se, appeals the district court’s denial of her 18 U.S.C. §
3582(c)(2) motion for a reduction in sentence based on Amendment 782 to the
Sentencing Guidelines. In her appellate brief, which we liberally construe, see
Morrow v. FBI, 2 F.3d 642, 643 n.2 (5th Cir. 1993), Siller asserts that the
district court abused its discretion in denying her motion for a sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10291     Document: 00513785752        Page: 2   Date Filed: 12/06/2016


                                     No. 16-10291

reduction. Siller notes that she was eligible for a sentence reduction, and she
contends that a reduction was warranted in view of the sentencing factors of
18 U.S.C. § 3553(a) because (1) her post-sentencing conduct has been good, (2)
she will not pose a threat to any person or to the community upon release, and
(3) her risk of recidivism is low.
      The district court’s decision to deny the motion, despite Siller’s eligibility
for a sentence reduction, is reviewed for abuse of discretion. See United States
v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). “A district court abuses its
discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence.”         Id. (internal quotation marks and citation
omitted).
      The district court had before it (1) Siller’s arguments in favor of a
sentence reduction; (2) the government’s opposition to the requested
sentencing reduction, in which it urged that Siller’s § 3582(c)(2) motion be
denied in view of Siller’s obstruction of justice, her use of a minor to facilitate
her drug activities, and her six disciplinary infractions while incarcerated; and
(3) the probation officer’s Amendment 782 Worksheet, which stated the
original and reduced guidelines ranges, provided information on Siller’s
criminal history and her offense conduct, and included a synopsis of her post-
sentencing conduct. Although the district court’s order did not specifically
discuss the parties’ contentions, we may assume that the district court
considered them in reaching its conclusion. See United States v. Evans, 587
F.3d 667, 673 (5th Cir. 2009). The record reflects that the district court gave
due consideration to the § 3582(c)(2) motion as a whole and took into account
the § 3553(a) factors, so Siller cannot show that the denial of her § 3582(c)(2)
motion was an abuse of discretion. See Henderson, 636 F.3d at 718. The
judgment of the district court is AFFIRMED.



                                          2